Fairhurst, J.
(dissenting) — Attorney Stephen Blanchard engaged in eight counts of misconduct, including failure to deposit a client’s fees into a trust fund, failure to refund unearned client money, and failure to cooperate with a disciplinary investigation. The Washington State Bar Association (WSBA) Disciplinary Board (Board), having adopted without change the hearing officer’s findings of fact and conclusions of law, recommended a sanction of one-year suspension. In light of the facts, the Board clearly thought a 30-day suspension was too lenient, as does each member of this court. Ten board members thought the sanction should be a one-year suspension and two thought it should be a two-year suspension. The Board erred in not specifically stating its reasons for amending the hearing officer’s recommendation. ELC 11.12(e). Still, we have previously noted that “ ‘[w]e should not lightly depart from recommendations shaped by th[e] experience and perspective’ ” of the Board. In re Disciplinary Proceeding Against Boelter, 139 Wn.2d 81, 98, 985 P.2d 328 (1999) (quoting In re Disciplinary Proceeding Against Noble, 100 Wn.2d 88, 94, 667 P.2d 608 (1983)). Because the Board’s unique position in these proceedings makes it the “ ‘only body to hear the full range of disciplinary matters,’ ” Boelter, 139 Wn.2d at 98 (quoting Noble, 100 Wn.2d at 94), we have previously adopted the Board’s recommendation even where the Board has neglected to provide written findings. Id. at 107. Based on the record, I see no reason to deviate from the Board’s recommended one-year suspension.
f 66 The American Bar Association’s Standards for Imposing Lawyer Sanctions (1991 & Supp. 1992) (Standards) governs our inquiry. In re Disciplinary Proceeding Against Poole, 156 Wn.2d 196, 220, 125 P.3d 954 (2006). Under the *337Standards, we determine the presumptive sanction based on the ethical duty violated by the lawyer, the lawyer’s mental state, and actual or potential injury caused by the misconduct. In re Disciplinary Proceeding Against Cohen, 150 Wn.2d 744, 758, 82 P.3d 224 (2004) (Cohen II) (citing In re Disciplinary Proceeding Against Halverson, 140 Wn.2d 475, 492, 998 P.2d 833 (2000)). The majority concludes that this inquiry yields a presumptive sanction of suspension. Majority at 332. Because Mr. Blanchard does not dispute the findings of fact or conclusions of law adopted by the Board, I agree with the majority regarding this presumptive sanction. However, I would reach a different result based on our remaining considerations: (1) the aggravating and mitigating factors, (2) the degree of unanimity among the Board, and (3) the proportionality of the sanction to sanctions imposed for similar conduct. Cohen II, 150 Wn.2d at 758 (citing Halverson, 140 Wn.2d at 492). Because I would find that the aggravating factors outweigh the mitigating factors, that all 12 members of the Board found at least a one-year sanction to be appropriate, and that the Board’s recommended sanction does not depart significantly from sanctions imposed in similar cases, I would uphold the Board’s recommendation.
1. Aggravating and mitigating factors
¶67 A six-month suspension is the accepted minimum sanction, appropriate in cases where there are no aggravating factors and some mitigating factors or where mitigating factors “ ‘clearly outweigh’ ” aggravating factors. Cohen II, 150 Wn.2d at 762 (quoting In re Disciplinary Proceeding Against Cohen, 149 Wn.2d 323, 339, 67 P.3d 1086 (2003) ( {Cohen I)). A suspension above the minimum may be appropriate where the aggravating factors outweigh the mitigating factors. Id. The majority finds four aggravating factors — prior disciplinary offenses, multiple offenses, substantial practice in the law, and indifference to making restitution — coupled with two mitigating factors — remorse and absence of dishonest or selfish motive. Majority at 333-34. *338Because I would find that the four aggravating factors clearly outweigh the two mitigating factors, I would hold that a sanction that departs from the recommended minimum suspension is warranted.
2. Degree of unanimity
¶68 We also consider the agreement among the board members and hesitate to alter the recommendation of the Board given a high degree of unanimity. Cohen II, 150 Wn.2d at 763 (upholding recommendation where Board voted 11 to 1 in favor of a one-year suspension). Though the majority does not consider unanimity, the Board voted 10 to 2 in favor of a one-year suspension, with two dissenting members voting in favor of a longer suspension. In effect, a unanimous Board recommended at least a one-year suspension. As the Board was the only body exposed to all of the disciplinary matters, I would uphold the recommendation. See Boelter, 139 Wn.2d at 98 (citing Noble, 100 Wn.2d at 94).
3. Proportionality
¶ 69 In addition, we “generally adopt the Board’s recommended sanction unless the sanction departs significantly from sanctions imposed in other cases.” In re Disciplinary Proceeding Against Haley, 156 Wn.2d 324, 339, 126 P.3d 1262 (2006) (emphasis added) (citing In re Disciplinary Proceeding Against Kuvara, 149 Wn.2d 237, 259, 66 P.3d 1057 (2003)). The “attorney facing discipline bears the burden of bringing cases to the court’s attention that demonstrate the disproportionality of the sanction imposed.” Cohen II, 150 Wn.2d at 763 (citing In re Disciplinary Proceeding Against Kagele, 149 Wn.2d 793, 821, 72 P.3d 1067 (2003)).
¶70 To meet his burden, Mr. Blanchard points to several cases in which we imposed 60-day suspensions. None of these cases is analogous to the case before us. Blanchard first relies on In re Disciplinary Proceeding Against Lopez, in which we imposed a 60-day suspension where the attor*339ney failed to file an opening brief, failed to take reasonable steps to protect a client’s interests upon termination of his representation, and failed to timely respond to a show cause order. 153 Wn.2d 570, 597, 106 P.3d 221 (2005). Lopez is not instructive here. First, we imposed a 60-day suspension, but did so on the recommendation of a nearly unanimous Board. Id. at 581. We also specifically noted that based on the aggravating and mitigating factors, the “60-day suspension was lenient.” Id. at 596 n.ll. Furthermore, whereas Lopez involved three counts of misconduct, only one of which warranted suspension, six of the eight counts against Mr. Blanchard hold a presumptive sanction of suspension. Id. at 595; Answering Br. of WSBA, App. A (Findings of Fact, Conclusions of Law, and Hearing Officer’s Recommendation (FOF and COL)) at 22-24. Next, Mr. Blanchard cites In re Disciplinary Proceeding Against Longacre, in which we imposed a 60-day suspension based on violation of the duty to provide diligent and competent representation, failure to communicate with a client, and violation of the duty to refrain from conduct prejudicial to the administration of justice. 155 Wn.2d 723, 740-42, 122 P.3d 710 (2005). Mr. Blanchard’s reliance is again misplaced. In Longacre, unlike here, the presumptive sanction for each count was reprimand. Id. at 746. Finally, Mr. Blanchard cites In re Disciplinary Proceeding Against Carmick, in which we imposed a 60-day suspension where the attorney had misrepresented an ex parte order to the court and negotiated directly with an adverse party represented by counsel. 146 Wn.2d 582, 600-01, 48 P.3d 311 (2002). But in Carmick, unlike here, only one count of misconduct warranted a presumptive suspension. Id. at 604. Because Mr. Blanchard has not directed our attention to cases which would demonstrate disproportionality, I would uphold the Board’s recommended sanction.
¶71 Without addressing whether Mr. Blanchard has met his burden, the majority cites cases in which we imposed suspensions of less than one year as evidence of the disproportionality of the Board’s recommendation. Majority *340at 334-35. Like the cases cited by Mr. Blanchard, the cases cited by the majority are not instructive here. The majority first relies on In re Disciplinary Proceeding Against Burtch, 112 Wn.2d 19, 26-28, 770 P.2d 174 (1989), where we imposed a 45-day suspension based on a pattern of neglect, failure to communicate with clients, failure to properly handle fee arrangements, lack of diligence, violation of trust account requirements, and failure to cooperate with a WSBA investigation. While the majority correctly notes that Burtch involved violations similar to those committed by Mr. Blanchard, majority at 334-35, that case differs significantly from the case before us. In Burtch, we balanced six aggravating factors against seven mitigating factors, specifically finding that attorney Burtch’s personal and emotional problems constituted a “major and decisive mitigating factor” justifying more leniency than we would usually show. Burtch, 112 Wn.2d at 28. Because the aggravating factors in the case before us outweigh the mitigating factors and because the majority has not identified such a “decisive mitigating factor” here, I find the comparison to Burtch misplaced.5 Next, the majority relies on Cohen I, 149 Wn.2d at 327, where we imposed a six-month suspension upon finding that attorney Cohen failed to respond to a summary judgment motion, failed to timely reply to a court order, failed to keep his clients informed of the progress of their case, and billed his clients for an appeal that stemmed from his misconduct. While the majority is correct in noting that, like in the case before us, the aggravating factors in Cohen I greatly outweighed the mitigating factors, majority at 335, the majority overlooks the fact that in Cohen I we specifically acted to uphold a unanimous decision of the Board below. Cohen I, 149 Wn.2d at 330. To the contrary, here the majority would reverse a nearly unanimous Board.
*341¶72 While I would hold that Mr. Blanchard has not met his burden of demonstrating disproportionality, several of our cases nonetheless illustrate the proportionality of a one-year suspension. In Kagele, we upheld a one-year suspension where the attorney committed various violations warranting suspension, including three violations of diligence, four violations of communication, and one violation of failure to abide by a client’s decision. 149 Wn.2d at 818. Finding five aggravating factors and three mitigating factors, and based on an 8 to 1 board recommendation, we upheld the one-year suspension. Id. at 821-22. In Cohen II, we upheld a one-year suspension where attorney Cohen failed to diligently pursue his client’s case or expedite the litigation, failed to communicate with his client, and improperly withdrew from the case. 150 Wn.2d at 755-57. In upholding an 11 to 1 board recommendation, we found suspension above the minimum six months appropriate because, like here, aggravating factors, including prior disciplinary offenses, outweighed mitigating factors. Id. at 762-63. In In re Disciplinary Proceeding Against DeRuiz, we imposed two consecutive six-month suspensions where attorney DeRuiz, similar to Mr. Blanchard, failed to communicate with clients, failed to refund unreasonable fees, and failed to cooperate with grievance proceedings against him. 152 Wn.2d 558, 562, 99 P.3d 881 (2004). Finding that aggravating factors far outweighed mitigating factors, we upheld the Board’s unanimous decision and concluded that the suspensions should run consecutively for a total of one year. Id. at 581-83. Finally, we have found one-year and two-year suspensions warranted in light of the nature of the harm caused coupled with prior disciplinary offenses. Cohen II, 150 Wn.2d at 764 (citing In re Disciplinary Proceeding Against Anschell (Anschell I), 141 Wn.2d 593, 618, 9 P.3d 193 (2000)). Mr. Blanchard caused both Elizabeth Weiser and Norman Taft actual harm by delaying resolution of legal claims. Furthermore, Mr. Blanchard was censured for almost identical behavior in 1998. FOF and COL at 24. The harm caused, coupled with past disciplinary offenses, justifies a one-year suspension.
*342¶73 We have previously been willing to impose sanctions above the presumptive minimum where attorneys engage in multiple rules violations. Longacre, 155 Wn.2d at 746. We have done so in light of the fact that “[t]he ABA Standards ... ‘do not account for multiple charges of misconduct. The ultimate sanction . . . might well be and generally should be greater than the sanction for the most serious misconduct.’ ” Id. at 746-47 (third alteration in original) (quoting Standards at 6). Given that the hearing officer found a presumptive sanction of suspension for six of the eight counts against Mr. Blanchard, FOF and COL at 22-24, and in consideration of the aggravating and mitigating factors and the near unanimity of the Board, I would suspend Mr. Blanchard for one year and order that he pay $770.29 to Ms. Weiser.
Madsen, Bridge, and Chambers, JJ., concur with Fairhurst, J.

 While the majority acknowledges that we have not identified such a decisive mitigating factor in Mr. Blanchard’s case, the majority nonetheless contends that the comparison is “useful” because of the similarity between the violations in each case. Majority at 335. But because we must consider the violations in light of the aggravating and mitigating factors and the unanimity of the Board, Cohen II, 150 Wn.2d at 758, Burtch is not analogous to the case before us.